MEMORANDUM **
Maria Merced Cuamatzi-Cuamatzi, a native and citizen of Mexico, petitions pro *630se for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s removal order and denial of her application pursuant to Section 240A(b)(l) of the Immigration and Nationality Act, 8 U.S.C. § 1229b(b)(l), for cancellation of removal. The immigration judge properly determined—a determination petitioner does not challenge in her brief—that she is statutorily unable to satisfy the good-moral-character requirement for cancellation of removal because, as petitioner admits, she assisted her son to enter the United States illegally through the use of a smuggler. 8 U.S.C. §§ 1101(f)(3), 1182(a)(6)(E)®, and 1229b(b)(l)(B) (provisions establishing smuggling bar to moral character requirement for cancellation of removal).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.